COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-484-CR
  
  
DELFINO ROBLES, III                                                                  APPELLANT

 
V.

 
THE STATE OF TEXAS                                                                  STATE

 
------------
 
FROM COUNTY CRIMINAL COURT NO. 
5 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
September 22, 2003, the trial court entered an order adjudicating appellant 
guilty of the offense of misdemeanor assault against a family member.2  Appellant did not file a motion for new trial. On 
November 11, 2003, appellant filed a notice of appeal.
        On 
December 10, 2003, we sent appellant a letter explaining our concern that we 
lacked jurisdiction over his appeal and informing him that the appeal would be 
dismissed for want of jurisdiction unless he or any party desiring to continue 
the appeal filed on or before December 22, 2003 a response showing grounds for 
continuing the appeal.  See Tex. 
R. App. P. 44.3. We received no response.
        Appellant’s 
notice of appeal was due on or before October 22, 2003. See Tex. R. App. P. 26.2(a). Because appellant did not 
timely file his notice of appeal, we do not have jurisdiction over this appeal. See 
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. 
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, we dismiss 
the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

 
                                                                           PER 
CURIAM
   
PANEL D:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: March 25, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Tex. Penal Code Ann. § 22.01(a)(1), (b) (Vernon Supp. 
2004).